                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

STEVEN BREWER,                                           §
          Plaintiff,                                     §
                                                         §
vs.                                                      § Civil Action No. 3:18-CV-1018-B-BH
                                                         §
UNITED STATES DEPARTMENT                                 §
OF JUSTICE, et al.,                                      §
           Defendants.                                   § Referred to U.S. Magistrate Judge1

                              MEMORANDUM OPINION AND ORDER

         Before the Court is Defendants’ Motion for Protective Order to Stay Discovery and Brief in

Support, filed September 20, 2018 (doc. 23). Based on the relevant filings and applicable law, the

motion is GRANTED.

                                              I. BACKGROUND

        Steven Brewer, a federal inmate (Plaintiff), filed suit against the United States Department of

Justice and the National Personnel Records Center (collectively Defendants), under the Freedom of

Information Act (FOIA), 5 U.S.C. § 552 et seq, on April 23, 2018. (See doc. 3 at 1.)2 He seeks

production of documents concerning the appointment of the federal prosecutors who brought criminal

indictments against him that resulted in federal criminal convictions. (See id. at 1-3); see also United

States v. Brewer, No. 3:96-CR-293-K, 3:96-CR-294-K (N.D. Tex.). Defendants answered the lawsuit

on June 6, 2018. (See doc. 12.)

        After the parties filed their scheduling proposals, a standard scheduling order was issued on

June 26, 2018. (See docs. 15, 21.) It set deadlines for completion of discovery and filing of discovery

motions. (See doc. 21 at 1.) Defendants contend that Plaintiff served them by mail with written

        1
         By Standing Order of Reference filed April 27, 2018, this case has been referred for full case management.
        2
         Citations to the record refer to the CM/ECF system page number at the top of each page rather than the page
numbers at the bottom of each filing.
discovery requests on August 21, 2018; Plaintiff contends that he served discovery on August 14,

2018. (See doc. 23 at 4-5; doc. 33 at 2.) On September 20, 2018, Defendants moved for a protective

order staying all discovery until after summary judgment motions have been filed on grounds that

“[d]iscovery at this time, if ever, is not appropriate.” (doc. 23 at 3.)

                                            II. ANALYSIS

       Defendants argue that courts do not generally allow discovery in FOIA cases until after

motions for summary judgment have been filed. (Id. at 6-7.)

       The FOIA requires government agencies to make their records available to the public and

embodies a general philosophy of full disclosure by the agency. See 5 U.S.C. § 552; Halloran v.

Veterans Admin., 874 F.2d 315, 318 (5th Cir. 1986). Many of these records must be published in the

Federal Register; the rest may be requested from an agency. 5 U.S.C. § 552(a). Upon receipt of a

request for records, an agency must make the requested records promptly available to the requesting

party, unless the records fall under one of nine exemptions listed in the FOIA. 5 U.S.C. § 552(a) and

(b). A district court can enjoin an agency from withholding agency records and can order the

production of those records if they do not fall under any of the nine exemptions. 5 U.S.C. §

552(a)(4)(B). The agency bears the burden of establishing that the withheld documents fall within a

claimed exemption. Batton v. Evers, 598 F.3d 169, 175 (5th Cir. 2010).

       In FOIA actions, courts routinely delay discovery until after the government has filed a motion

for summary judgment and has had a chance to present the information necessary to make a decision

on the applicable exemptions. See Driggers v. United States, No. 3:11-CV-229-N, 2011 WL 2883283,

at *1 (N.D. Tex. July 18, 2011) (citing Lane v. Dep’t of Interior, 523 F.3d 1128, 1134 (9th Cir. 2008);

Miscavige v. IRS, 2 F.3d 366, 369 (11th Cir. 1993); Rugiero v. U.S. Dep’t of Justice, 257 F.3d 534,

544 (6th Cir. 2001)); see also Schiller v. I.N.S., 205 F.Supp. 2d 648, 653 (W.D. Tex. 2002) (noting that
discovery is not typically a part of a FOIA case). The government may present the information in the

form of detailed affidavits which are entitled to a presumption of good faith, or a more detailed

“Vaughn index,” which is a means by which agencies describe the responsive documents and the

reasons for redactions or withholdings in enough detail for the court to assess the claims for

exemptions. Batton, 598 F.3d at 178-79; Rugiero, 257 F.3d at 544. Only after the government has

filed its “affidavits and supporting memorandum of law” can a factual issue arise that is properly the

subject of discovery. Driggers, 2011 WL 2883283, at *1 (citing Murphy v. F.B.I., 490 F.Supp. 1134,

1137 (D.D.C. 1980)). Even where discovery is permitted, it is “sparingly granted” and most often

limited to investigating the scope of the agency search for responsive documents. Schiller, 205

F.Supp. 2d at 653; Driggers, 2011 WL 2883283, at *1; Exxon Mobile Corp. v. United States Dept. of

Labor, No. 09-6732, 2010 WL 4668452, at * 5-6 (E.D. La. Nov. 4, 2010) (quotations omitted).

       Here, Plaintiff’s discovery seeks detailed information from the withheld records. Allowing

Plaintiff to conduct this discovery before Defendants file a motion for summary judgment would

essentially provide the relief he seeks through this lawsuit. Only after they file a motion for summary

and supporting affidavits will the Court have the information necessary to appropriately limit the scope

of discovery or forgo it entirely. See Driggers, 2011 WL 2883283, at *1-2 (citing Taylor v. Babbitt,

673 F.Supp. 2d 20, 23 (D.D.C. 2009) (“Postponing discovery until the government has submitted its

dispositive motion and supporting documents allows the court to obtain information necessary to

appropriately limit the scope of discovery or forgo it entirely”)).

                                        III. CONCLUSION

       Defendants’ motion for protective order is GRANTED, and discovery is stayed until after

summary judgment motions have been filed. The scheduling order dated June 26, 2018 is hereby

VACATED. Defendants shall file their motions for summary judgment within 30 days of the date
of this order.

        SO ORDERED on this 20th day of November, 2018.



                                              ___________________________________
                                              IRMA CARRILLO RAMIREZ
                                              UNITED STATES MAGISTRATE JUDGE
